Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the parent Application No. 15-575,594.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The international examiner has allowed all of the Applicants’ method claims over the prior art submitted in the International Search Report in her Written Opinion associated w/ PCT/EP2016/062935 (i. e. one of the Applicants’ parent applications).  The international examiner submitted that U. S. Pat. 4,847,062 A1 described the base process and system for preparing sodium cyanide by absorbing hydrogen cyanide in what appears to be an aqueous solution of sodium hydroxide, followed by a crystallization step.  At least some of the mother liquor can be fed back to the absorber.  The international examiner also submitted that after crystallization, the mother liquor from the separation step can be fed back to the crystallization step.  The international examiner submitted that at least the Applicants’ independent claim(s) differ from this U. S. Pat. 4,847,062 by requiring that the mother liquor separated in the separation step be fed back into both of the absorber and also the crystallizer, and also that the sodium hydroxide concentration ranges from 2 to 10 percent.  Thus, the international examiner submitted that the Applicants’ claims were novel and non-obvious based on the teachings provided in this U. S. Pat. 4,847,062.
While the U. S. examiner agrees w/ the international examiner that the instant claims are allowable over the teachings provided in this U. S. Pat. 4,847,062, the U. S. examiner does not agree w/ absorber, and also what appears to be a liquor that contains sodium carbonate is also re-cycled back to the absorber.  Nowhere does this description provided in col. 5 lns. 19-25 in this U. S. Pat. 4,847,062 teach or suggest that a mother liquor is re-cycled back to a crystallizer (as embraced in the scope of at least the Applicants’ independent claim 1 and suggested by the international examiner).  In U. S. Pat. 4,847,062, the mother liquor is re-cycled back to the absorber, w/ no suggestion that the mother liquor be divided into two portions (w/ one potion being re-cycled back to the absorber and the other portion being re-cycled back to a crystallizer, as embraced in the scope of at least the Applicants’ independent claim 1).  Hence, the U. S. examiner agrees w/ the international examiner’s conclusion that the Applicants’ claims are allowable over the teachings provided in this U. S. Pat. 4,847,062, but has a somewhat different interpretation of what is actually taught in this U. S. Pat. 4,847,062.
The Applicants’ specification on pg. 4 5th full paragraph urges that the Applicants have discovered that by dividing the recirculation of the mother liquor in such a fashion that X volume percent in recirculated back to the absorber, and (100 – X) volume percent in recirculated back to the crystallizer, then a completely closed loop can be achieved in which a mother liquor containing alkali metal cyanide does not need to be disposed of.  The Applicants’ specification on pg. 5 2nd full paragraph also urges that by using select, relatively low temperatures for the crystallization step – then the formation of unwanted formate by-products can be substantially suppressed.  In as much as these distinguishing features are not taught or suggested by the prior art of record (including the U. S. Pat. 10,730,758 B2 discovered by the U. S. examiner), then the U. S. examiner will also allow all of the Applicants’ claims over the prior art of record.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158.  The examiner can normally be reached on 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tcv